Citation Nr: 1443285	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  09-00 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York


THE ISSUE

Entitlement to an effective date earlier than January 13, 2004, for the award of service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel



INTRODUCTION

The Veteran served on active duty from November 1967 to October 1969.

This appeal to the Board of Veterans' Appeals (Board) arose from a January 2008 rating decision in which the New York RO (hereinafter Agency of Original Jurisdiction (AOJ)) denied an effective date earlier than January 13, 2004, for the award of service connection for PTSD.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in November 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2008.

In February 2012, the Board denied the claim on appeal.  The Veteran appealed the February 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In November 2012, the Court issued a Memorandum Decision, which reversed a factual finding that the Veteran's November 2005 NOD did not encompass a claim of entitlement to an earlier effective date for service connection for PTSD, set aside the Board's decision, and remanded the claim to the Board for further proceedings consistent with the decision.

As a final preliminary matter, the Board notes that the Veteran's paper claims file has been converted to paperless, electronic files located in the Veterans Benefits Management System (VBMS) and Virtual VA.  All documents relevant to this claim are located in VBMS.  The documents located in Virtual VA are either duplicative of evidence in VBMS or are not relevant to the claim on appeal.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.

2.  On September 19, 1995, the Veteran first filed a claim for service connection for a nervous disorder (later determined to encompass a claim for service connection for PTSD).

3.  The claims file includes no statement or communication from the Veteran, or other document, prior to September 19, 1995, that constitutes a pending claim for service connection for a nervous disorder to include PTSD.

4.  A November 1995 AOJ decision denied a claim of entitlement to service connection for a nervous disorder, and the Veteran appealed this decision to the Board.

5.  A September 2004 Board decision recharacterized the claim as service connection for a psychiatric disorder, and awarded service connection for PTSD based upon the Veteran's award of the Combat Action Ribbon and a January 13, 2004 clinician assessment that the Veteran manifested PTSD as a result of his combat stressors.

6.  In a September 2005 rating decision, the AOJ effectuated a September 2004 Board decision awarding service connection for PTSD, and assigned a 50 percent rating for the disability, effective January 13, 2004 (the date of medical evidence reflecting a diagnosis of PTSD).
 
7.  In the November 2012 Memorandum Decision, the Court determined that, in November 2005, the Veteran filed a timely NOD with respect to the effective date of award assigned by the AOJ in the September 2005 rating decision.

8.  Resolving all reasonable doubt in favor of the Veteran, the Veteran's PTSD existed at the time he filed his original claim service connection claim on September 19, 1995. 




CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for an effective date of September 19, 1995, but no earlier, for the award of service connection for PTSD are met.  38 U.S.C.A. §§ 5110(a), 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.400, 20.302, 20.1103 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

In this appeal, the Veteran and his representative have been notified of the reasons for the denial of the claim, and have been afforded opportunity to present evidence and argument with respect to this claim.  In fact, the Veteran's representative has successfully argued to the Court that the claim has been pending since a September 1995 application for benefits. 

The Board finds that the actions undertaken by VA are sufficient to satisfy any duties to notify and assist owed the Veteran.  As will be explained below, the Board is granting the claim to the extent that an effective date consistent with the filing of the original application on September 19, 1995 is deemed established (which appears to be the benefit sought on appeal by the claimant).  See Veteran's written statement received in January 2009.  To the extent that an effective date earlier than September 19, 1995 is sought, the Board finds that such a claim lacks legal merit.  As the law, and not the facts, is dispositive with respect to the award of any further benefit, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).

II.  Analysis

Generally, the effective date for an award based on, inter alia, an original claim or a claim reopened after a final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore.  38 U.S.C.A. § 5110(a).  If, however, a claim for service connection is received within a year following separation from service, the effective date will be the day following separation; otherwise, the effective date is the date of the claim.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  When an award is based on a claim to reopen a previously denied claim, the effective date will be the date of receipt of the new (i.e., reopen) claim or the date entitlement arose, whichever is later, unless new and material evidence was received within the relevant appeal period.  38 C.F.R. § 3.400(q). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  A claim is defined by regulation as "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p).  Any communication or action that demonstrates intent to apply for an identified benefit may be considered an informal claim.  38 C.F.R. § 3.155(a).  Such an informal claim must identify the benefit sought.  Id. 

Under 38 C.F.R. § 3.157(a), a report of examination or hospitalization will be accepted as an informal claim for increase or to reopen, if the report relates to a disability that may establish entitlement.  However, there must first be a prior allowance or disallowance of a claim.  See 38 C.F.R. § 3.157(b).

VA is required to identify and act on informal claims for benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 198-200 (1992).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.

The basic facts in this case are not in dispute.  Historically, the Veteran served on active duty from November 1967 to October 1969.  He was awarded the Combat Action Ribbon due to combat service in Vietnam.  In August 1979, he filed a service connection claim for alcoholism.  The RO denied this claim in a December 1979 rating decision.  By letter dated January 18, 1980, the Veteran was notified of this denial and his appellate rights but he did not appeal this decision.  This decision, therefore, is final.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 20.302, 20.1103.

The report of an October 1980 VA examination, conducted for purposes of determining the Veteran's entitlement to nonservice-connected pension, documents the Veteran's report of heavy alcohol use in service due to a feeling of being on edge and being unable to sleep.  He was diagnosed with alcohol addiction.

On September 19, 1995, the Veteran first filed a service connection claim for a nervous condition claimed as due to inhumane treatment during basic training.  In a November 1995 rating decision, the RO denied service connection for the claimed disability.  The Veteran appealed the decision to the Board.  

The Veteran's VA clinic records in 1996 generally noted that he had an erratic sleep pattern.  An October 1999 VA clinic record first noted that the Veteran had a long history of hallucinations and delusions which was deemed to be consistent with a diagnosis of paranoid schizophrenia.  However, the examiner noted that the Veteran had combat service with minimal symptoms of PTSD. 

During a September 2003 Board hearing on the claim service connection, the Veteran attributed the onset of psychiatric difficulties to traumatic events during basic training, to include an incident wherein he was shot in the hand when he trespassed in a private home.  He described symptoms of paranoia, claustrophobia and dreams of being in a bunker which began in service and became progressively worse after service.  He had self-medicated his symptoms with alcohol before seeking professional help in the 1980s.  He recalled speaking to a PTSD counselor at that time.  

The Veteran first had a PTSD evaluation by a VA Social Worker on January 13, 2004.  At this time, the Veteran described undergoing constant rocket and sniper attacks while stationed in Da Nang.  He became claustrophobic due to constantly being in his bunker.  He was additionally subjected to sniper fire, and witnessed casualties, while serving in the field.  He described poor sleep with violent jerking reactions, night sweats and palpitations.  He felt claustrophobic in his dreams and when taking the subway.  He often felt "revved up" with poor concentration and auditory hallucinations.  This clinician provided an assessment that the Veteran clearly showed PTSD with psychotic features.

In a September 2004 decision, the Board recharacterized the claim as one for service connection for a psychiatric disorder, and awarded service connection for PTSD based upon the Veteran's award of the Combat Action Ribbon and the January 2004 clinician assessment.

After the Board's decision, a May 2004 VA clinic note was added to the record wherein the January 2014 VA Social Worker described the Veteran as returning home from the Vietnam War a different person being socially isolated, withdrawn, rageful, confused and alienated.  He had been unable to maintain intimate relationships and had few friends.  This examiner found that the Veteran had the full-range of PTSD symptoms due to his Vietnam service. 

In a September 2005 rating decision, the RO effectuated the Board's decision awarding service connection for PTSD, and assigned a 50 percent rating for the disability, effective January 13, 2004 (the date of medical evidence reflecting a diagnosis of PTSD).

The Veteran subsequently filed several statements in November 2005 wherein he specifically disagreed with the assignment of a 50 percent rating for PTSD.  He did not specifically reference disagreement with the assigned effective date.  The Court's November 2012 Memorandum Decision determined that these statements encompassed the issue of entitlement to an earlier effective date for service connection.  Thus, the Board must determine whether an effective date to the original application received on September 19, 1995 may be awarded based on the facts found.

Although the AOJ determined that the date of the January 13, 2004 VA clinic record represented the earliest date that the Veteran proved his claim with a diagnosis of PTSD, that date is not synonymous with the date entitlement arose.  The Court has held that, at least as applied to original claims for benefits, the date the evidence is submitted or received is irrelevant when considering the effective date of an award, even in connection with a claim that is pending for many years.  McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  To find otherwise would result in the assignment of effective dates, in some instances, based on when the Veteran could be scheduled for an examination and not on the facts found or the date entitlement arose.  Such results would not be in accordance with 38 U.S.C.A. § 5110(a) or 38 C.F.R. § 3.400(q)(2), (r).

Here, the Veteran has reported the onset of paranoia, claustrophobia and dreams of being in a bunker which began in service and progressively worsened over the years.  He described seeking treatment for these symptoms in the 1980s (notably VA has not obtained these records).  In 1999, a VA clinician commented that the Veteran demonstrated PTSD symptoms.  The January 13, 2004 VA clinician diagnosis of PTSD with psychotic features - which provided the basis for the award of service connection by the Board - represents the Veteran's first formal evaluation for PTSD.  This assessment, which is further elaborated in a May 2004 statement, relies heavily on his report of symptoms which began in service and progressively worsened in the 1980s.  The Board has no reason to doubt the history provided by the Veteran.

Resolving reasonable doubt in favor of the Veteran, the Board finds that the symptomatology which led to the diagnosis of PTSD on January 13, 2004 existed at the time the Veteran filed his original service connection claim on September 19, 1995.  See generally Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (medical opinion based on a veteran's lay account of preservice history, without review of contemporaneous clinical evidence or recorded history, constituted competent medical evidence).  The fact that PTSD was not diagnosed earlier does not equate with the fact that PTSD did not exist prior to the diagnosis particularly where, as here, the Veteran had not undergone an extensive evaluation for PTSD prior to January 13, 2004.  McGrath, 14 Vet. App. at 35.  Therefore, since it can be factually ascertained that PTSD existed at the time of filing of the claim, the effective date for the grant of service connection for PTSD is September 19, 1995.  38 U.S.C.A. § 5110(a).  

In so holding, the Board first observes that the Veteran had not formally or informally raised a service connection claim for PTSD prior to September 19, 1995.  Notably, the first VA clinic record to reflect any reference to PTSD is in 1999 which is after the effective date of award assigned by the Board.  

While, under the provisions of 38 C.F.R. § 3.157(b)(1), the date of outpatient or hospital examination or the date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim, the Court has held that this regulation only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service-connected rating where service connection has already been established).  See also Pacheco v. Gibson, --- Vet. App. ----, 2014 WL 3513387 (Vet. App.) (construing ambiguity contained in section 3.157 as applying to a previous disallowance for a service-connected disability not being compensable in degree).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); see also Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment does not establish a claim, to include an informal claim, for service connection.  Thus, VA clinic records cannot constitute a claim for service connection.

The Board next observes that the record does reflect a prior final denial of a claim of service connection for alcoholism in December 1979.  This is a disability separate and distinct from PTSD.  See Boggs v. Peake, 520 F.3d 1330, 1334 (Fed.Cir.2008) (noting that "the legislative history of 38 U.S.C. § 7104(b) indicates that the "factual basis' of a veteran's claim for service connection is the veteran's underlying disease or injury"); Ephraim v. Brown, 82 F.3d 399, 402 (Fed.Cir.1996) (holding that "a claim based on the diagnosis of a new mental disorder, taken alone or in combination with a prior diagnosis of a related mental disorder, states a new claim, for the purpose of the jurisdictional requirement, when the new disorder had not been diagnosed and considered at the time of the prior [NOD].")  Notably, VA compensation may not be payable for a primary alcohol disorder.  See Allen v. Principi, 237 F. 3d. 1368, 1376-77 (Fed. Cir. 2001).

Moreover, to the extent that this decision addressed symptoms which the Veteran now associates with PTSD, the Board finds that the Veteran was reasonably placed on notice that the denial encompassed all psychiatric symptomatology manifested in December 1979, however diagnosed.  See Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006); Ingram v. Nicholson, 21 Vet. App. 232, 243 (2007).  Additionally, after the December 1979 decision, the record reflects that the Veteran did not formally or informally raise a service connection claim for a nervous disorder, to include PTSD, prior to September 19, 1995.  Thus, the characterization of the alcoholism claim in 1979 as either separate or related to the PTSD claim on appeal is of no legal consequence in this case.

The fact remains that, on September 19, 1995, the Veteran first filed a claim for service connection for a nervous disorder (later rechracterized as a psychiatric disorder), pursuant to which service connection for PTSD was ultimately established.  When resolving reasonable doubt in favor of the Veteran, it can be factually found that his PTSD existed at the time he filed his original claim service connection claim on September 19, 1995.  As such, the criteria for an effective date of September 19 1995, but no earlier, for the award of service connection for PTSD are met.  In reaching this favorable conclusion, the benefit-of-the-doubt doctrine has been applied, as appropriate.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An effective date of September 19, 1995 for the award of service connection for PTSD is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


